Exhibit 10.24
AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Amendment to the Amended and Restated Employment Agreement (the
“Amendment”) is entered into as of November 16, 2009, between Lawrence Cohen
(“Executive”) and Thoratec Corporation, a California corporation (the
“Company”).
RECITALS
     WHEREAS, on August 5, 2005, Executive and the Company entered into an
Employment Agreement, as amended (the “Employment Agreement”) which sets forth
the terms of Executive’s employment with the Company and provides for separation
and change of control benefits upon the occurrence of certain terminations of
Executive’s employment and/or a change of control of the Company;
     WHEREAS, on April 23, 2007, Executive and the Company entered into an
Amended and Restated Employment Agreement (the “Agreement”) which superseded the
Employment Agreement in its entirety as of such date;
     WHEREAS, pursuant to Section 20 of the Agreement, the Agreement may be
amended by a written instrument signed by both Executive and a duly authorized
officer of the Company;
     WHEREAS, the parties acknowledge that the term of the Agreement has been
extended from its original expiration date to be in effect until the termination
of Executive’s employment with the Company or the earlier mutually agreed
termination of the Agreement;
     WHEREAS, the parties wish to amend the Agreement in order to conform the
Agreement with similar senior executive officer agreements and to ensure that
the benefits to be provided by the Agreement comply with, or are exempt from,
the provisions of Section 409A of the United States Internal Revenue Code
(“Section 409A”).
AGREEMENT
     NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereby agree as follows effective as of August 15,
2009 (the “Effective Date”). Except as otherwise defined herein, capitalized
terms shall have the meanings assigned to them in the Agreement.
     1. Amendment. The Agreement is hereby amended to the extent necessary to
provide the following:
          1.1 Release; Payments upon Termination of Employment. To the extent
the Agreement requires that a release of claims be provided to the Company
following a termination of employment in order to receive a benefit under the
Agreement, such release shall be delivered to the Company, and shall become
non-revocable, no later than fifty-two (52) days following such termination of
employment. Except as otherwise provided in this Amendment, any compensation
provided under the Agreement that is payable upon a termination of Employee’s
employment, shall be paid within sixty (60) days of such termination of
employment.
          1.2 Definition of Good Reason. For purposes of the Agreement, “Good
Reason” shall mean (A) any material reduction in Executive’s duties or salary or
bonus opportunity or (B) a requirement that Executive works at a facility more
than fifty (50) miles from the Company facility where Executive is then employed
without Executive’s written consent; provided, that (A) and (B) shall not

 



--------------------------------------------------------------------------------



 



constitute grounds for Good Reason termination unless Executive gives the
Company written notice describing such Good Reason event within thirty (30) days
after the event first occurs, such event is not corrected by the Company within
thirty (30) days after the Company’s receipt of such notice and Executive
terminates employment no later than one hundred eighty (180) days after the
expiration of such correction period.
          1.3 Section 6 of the Agreement. Section 6 of the Agreement is
cancelled and of no further force and effect and is hereby deleted in its
entirety and replaced with the following:
          “6. Reserved.”
          1.4 Section 7.11 of the Agreement. Section 7.11 of the Agreement is
hereby amended and restated in its entirety to read as follows:
          “7.11 Section 409A.
               (A) Notwithstanding anything in the Agreement or this Amendment
to the contrary, any compensation or benefits payable under the Agreement that
constitutes “nonqualified deferred compensation” within the meaning of
Section 409A and which are designated as payable upon Executive’s termination of
employment (other than accrued obligations which must be paid upon such
termination under applicable law) shall be payable upon Executive’s “separation
from service” with the Company within the meaning of Section 409A (a “separation
from service”), regardless of when the termination of employment occurs.
               (B) To the maximum extent permitted by applicable law, amounts
payable in connection with a separation from service shall be paid in reliance
upon Treasury Regulation 1.409A-1(b)(9) (Separation Pay Plans) or Treasury
Regulation 1.409A-1(b)(4) (Short-Term Deferrals). However, notwithstanding
anything to the contrary in the Agreement, if Executive is deemed by the Company
at the time of Executive’s separation from service to be a “specified employee”
for purposes of Section 409A, to the extent delayed commencement of any portion
of the benefits to which Executive is entitled under the Agreement is required
in order to avoid a prohibited distribution under Section 409A, such portion of
Executive’s benefits shall not be provided to Executive prior to the earlier of
(i) the expiration of the six-month period measured from the date of Executive’s
separation from service with the Company or (ii) the date of Executive’s death.
Upon the first business day following the expiration of the applicable period,
all payments deferred pursuant to the preceding sentence shall be paid in a lump
sum to Executive (or Executive’s estate or beneficiaries), and any remaining
payments due to Executive under this Agreement shall be paid as otherwise
provided herein.
               (C) To the extent that the Agreement provides for the payment of
any tax gross-up and/or any related taxes, costs or expenses, all such payments
shall be made by the Company promptly, but in no event later than the end of
Executive’s taxable year next following the Executive’s taxable year in which
Executive remits the related taxes.
               (D) To the extent applicable, the Agreement shall be interpreted
in accordance with, and incorporate the terms and conditions required by,
Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the effective date of this Amendment.
Notwithstanding any provision of the Agreement or the Amendment to the contrary,
in the event that the Company determines that any amounts payable hereunder will
be immediately taxable to Executive under Section 409A and related Department of
Treasury guidance, to the extent permitted under Section 409A, the Company may,
to the extent permitted under Section 409A (i) cooperate in good faith to adopt
such

2



--------------------------------------------------------------------------------



 



amendments to the Agreement and appropriate policies and procedures, including
amendments and policies with retroactive effect, that they determine necessary
or appropriate to preserve the intended tax treatment of the benefits provided
by the Agreement, preserve the economic benefits of the Agreement and avoid less
favorable accounting or tax consequences for the Company and/or (ii) take such
other actions as mutually determined necessary or appropriate to exempt the
amounts payable hereunder from Section 409A or to comply with the requirements
of Section 409A and thereby avoid the application of penalty taxes under such
section.”
          1.5 Termination of Executive After a Change of Control or for Good
Reason. The first sentence of Section 7.3 of the Agreement is hereby amended and
restated in its entirety to read as follows:
          “Notwithstanding Section 7.2, if Executive would otherwise have been
entitled to benefits pursuant to Section 7.2 but his involuntary termination of
employment without Cause by the Company or ITC occurs on or within eighteen
(18) months after a Change of Control, or if Executive terminates his employment
with the Company or ITC for Good Reason during such period, Executive shall be
paid in lieu of the severance pay benefit described in Section 7.2 a Change of
Control severance pay benefit equal to two (2) times Executive’s then-current
annual base salary plus two (2) times the greatest of (a) the target bonus for
the year preceding the year in which Executive’s termination occurs, (b) the
actual bonus for such prior year, or (c) the target bonus for the year in which
the termination of employment occurs.”
     2. Other Terms and Conditions. Except as set forth herein, all other terms
and conditions of the Agreement shall remain in full force and effect.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the day
and year first written above.

            EXECUTIVE    THORATEC CORPORATION
    /s/ Lawrence Cohen   By:   /s/ Gerhard F. Burbach     Lawrence Cohen    
Name:   Gerhard F. Burbach          Title:   President, CEO     

3